It having been reported to the Court that Loren Grant Ishler, of Toledo, Ohio, has resigned from the practice of law in the state courts of Ohio, and this Court by order of June 9, 1975 [421 U. S. 1008], having suspended the said Loren Grant Ishler from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
And it appearing that the said rule was duly issued and served upon the respondent and that a response has been filed;
It is ordered that the said Loren Grant Ishler be, and he is hereby, disbarred from the practice of law in this Court and that his name be stricken from the roll of attorneys admitted to practice before 'the Bar of this Court.